Case 3:19-cv-14228-BRM-LHG Document 51-1 Filed 02/11/20 Page 1 of 3 PagelD: 748

Leon J. Sokol, Esq.

Cullen and Dykman LLP

433 Hackensack Avenue

Hackensack, NJ 07601

Isokol@cullenllp.com

(201) 488-1300

Attorneys for Defendants-Intervenors

Senate President Stephen M. Sweeney and
General Assembly Speaker Craig J. Coughlin

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
AMERICANS FOR PROSPERITY, Civil Action No. 3:19-CV-14228
Plaintiff, Hon. Brian R. Martinotti, U.S.D.J.

Hon. Lois H. Goodman, U.S.M.J.

CONSENT JUDGMENT DISMISSING
GUBRIR GREWAL, in his official capacity | DEFENDANTS-INTERVENORS

as Attorney General of New Jersey, et al, SENATE PRESIDENT STEPHEN M.
SWEENEY AND GENERAL ASSEMBLY
Defendants, SPEAKER CRAIG J. COUGHLIN FROM
THIS ACTION
and

Senate President Stephen M. Sweeney and
General Assembly Speaker Craig J.
Coughlin,

Defendants-Intervenors.

 

 

THIS MATTER having been opened to the Court by way of counsel for Defendants-
Intervenors Senate President Stephen M. Sweeney and General Assembly Speaker Craig J.

Coughlin (hereafter “Defendants-Intervenors”), and counsel for all parties to this action having
Case 3:19-cv-14228-BRM-LHG Document 51-1 Filed 02/11/20 Page 2 of 3 PagelD: 749

consented to entry of judgment dismissing Defendants-Intervenors from this action with prejudice

and without imposition of counsel fees or costs,

THEREFORE, ITIS on this day of 2020,
ORDERED that:
1. Defendants-Intervenors Senate President Stephen M. Sweeney and General

Assembly Speaker Craig J. Coughlin are hereby dismissed from this action with prejudice; and
mA The dismissal of Defendants-Intervenors shall be without the imposition of counsel

fees or costs.

 

HON. BRIAN R. MARTINOTTI
UNITED STATES DISTRICT JUDGE
Case 3:19-cv-14228-BRM-LHG Document 51-1 Filed 02/11/20 Page 3 of 3 PagelD: 750

We hereby consent to the form, content and entry of this Order.

SENATE PRESIDENT STEPHEN M. SWEENEY AND
ASSEMBLY SPEAKER CRAIG J. COUGHLIN

By: /s/ Leon J. Sokol
Leon J. Sokol, Esq.
Attorneys for Defendants-Intervenors
Senate President Stephen M. Sweeney and
General Assembly Speaker Craig J. Coughlin

DATED: February 7, 2020

AMERICANS FOR PROSPERITY

By: /s/ Kevin H. Marino
Kevin H. Marino, Esq.
Attorney for Plaintiff
Americans for Prosperity

DATED: February 7, 2020

GURBIR S.GREWAL

ATTORNEY GENERAL OFNEW JERSEY,
ERIC H. JASO, STEOPHEN M. HOLDEN and
MARGUERITE T. SIMON

By:/s/ Stuart M. Feinblatt
Stuart M. Feinblatt
Assistant Attorney General
Attorney for Defendants
Gurbir S. Grewal
Attorney General of New Jersey,
Eric H. Jaso, Stephen M. Holden and
Marguerite T. Simon

DATED: February 7, 2020
